Citation Nr: 0316068	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  98-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to an increased rating for post- concussion 
headaches, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1951 
to September 1954.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and it was remanded in March 2001 for 
additional development.  A January 2002 rating decision 
awarded the appellant a 50 percent rating for his PTSD, 
effective February 16, 1996.  


REMAND

In its March 2001 remand, the Board requested that the RO 
have the appellant identify the sources of recent treatment 
pertaining to his claims and furnish signed authorizations 
for release to VA of private medical records.  Thereafter, 
the RO was to obtain copies of the medical records identified 
by the appellant and associate them with the claims file.  
Efforts to obtain the records were to be documented.  In July 
2001, the appellant furnished the RO with three 
authorizations for release of medical records, along with a 
statement requesting that the medical records obtained from 
the three medical entities he named be considered in 
readjudication of his claims.  Review of the claims file does 
not show that the RO attempted to obtain the medical records 
identified by the appellant.  Therefore, this case must again 
be remanded, as the Court has held that a remand is necessary 
when the directives of a prior remand are not followed.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Accordingly, the Board remands this case to the RO for the 
following actions:  

1.  The RO should obtain the appellant's 
medical records from the medical entities 
he listed in the three authorizations for 
release of medical records that he 
submitted in July 2001.  Any records 
obtained should be associated with the 
claims file.  
2.  After completion of the above 
requested development, the RO should 
readjudicate the appellant's claims, 
taking into consideration the additional 
medical evidence obtained, as well as 
evidence previously of record.  If any of 
the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


